Name: Commission Regulation (EEC) No 2215/93 of 5 August 1993 on the issuing of a standing invitation to tender for the resale on the internal market of 100 000 tonnes of sorghum held by the French intervention agency for disposal to the remoter regions of the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 8 . 93 Official Journal of the European Communities No L 197/37 COMMISSION REGULATION (EEC) No 2215/93 of 5 August 1993 on the issuing of a standing invitation to tender for the resale on the internal market of 100 000 tonnes of sorghum held by the French intervention agency for disposal to the remoter regions of the Community Article 2 1 . The final date for the submission of tenders for the first partial invitation to tender shall be 11 August 1993 . 2. The final date for the submission of tenders for the last partial invitation to tender shall expire on 15 September 1993 . 3 . Tenders must be lodged with the French interven ­ tion agency : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (2) lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas, in the present market situation, a standing invi ­ tation to tender for the resale on the internal market of 100 000 tonnes of sorghum held by the French interven ­ tion agency for disposal to the remoter regions of the Community should be issued ; Whereas, in the current situation it would be appropriate to reduce the minimum resale price to be observed to ECU 156,51 per tonne ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Office national interprofessionel des cÃ ©rÃ ©ales, 21 , avenue Bosquet F-75326 Paris Cedex 07 (telex OFIBLE A 20 04 90F). Article 3 Notwithstanding Article 5 (3) of Regulation (EEC) No 2131 /93 , in no case may successful tenders be lower than ECU 156,51 per tonne . Article 4 Not later than Tuesday of the week following the final date for the submission of tenders, the French interven ­ tion agency shall notify the Commission of the quantities and average prices of the various lots sold. The French authorities shall take the necessary steps to guarantee the performance of the operation and inform the Commis ­ sion of them. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The French intervention agency shall issue a standing invitation to tender for the resale on the internal market of 1 00 000 tonnes of sorghum held by it for the benefit of the French overseas departments, the Canary Islands and the Azores and Madeira in accordance with Regulation (EEC) No 2193/93 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1993 . For the Commission RenÃ © STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 2) OJ No L 191 , 31 . 7. 1993, p . 76 .